EXHIBIT 10.1

 

PURCHASE AGREEMENT

 

MoSys, Inc.

3301 Olcott Street

Santa Clara, California, 95054

Attention: Chief Financial Officer

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

 

1.                                       This Purchase Agreement (the
“Agreement”) is made as of December 6, 2010 between MoSys, Inc., a Delaware
corporation (the “Company”), and the Investor.

 

2.                                       The Investor agrees to purchase from
the Company, and the Company agrees to issue and sell to the Investor the number
of shares of common stock, par value $.01 per share, (the “Shares”) of the
Company set forth opposite the Investor’s name on Schedule A for a purchase
price of $[4.00][4.38] per share, or the aggregate purchase price set forth on
Schedule A, subject to the terms and conditions hereof.  The Shares have been
registered and are offered for sale under the Securities Act of 1933, as
amended, pursuant to a registration statement on SEC Form S-3, Registration
No. 333-170327, and the prospectus dated November 3, 2010 and prospectus
supplement dated December 6, 2010, which form part of such registration
statement.

 

3.                                       The completion of the purchase and sale
of the Shares (the “Closing”) shall occur on December 10, 2010 or at such other
time as the Company and the Investor mutually agree.  At the Closing, the
Investor shall deliver, or cause to be delivered, to the Company by wire
transfer funds in the full amount of the purchase price for the Shares being
purchased.  Upon receipt by the Company of the full amount of the purchase price
for such Shares, the Company shall deliver to the Investor, using customary
book-entry procedures, the number of Shares set forth for the Investor on
Schedule A.  The delivery of any and all Shares to the Investor shall be
conditioned upon receipt by the Company of funds in the full amount of the
purchase price for the Shares being purchased by the Investor as set forth on
Schedule A.

 

4.                                       This Agreement shall be independent of
any other agreement between the Company and any other purchaser of shares of
common stock of the Company, and the obligations of each party hereunder shall
not be conditioned upon the completion of the sale of shares by the Company to
any other purchaser.

 

5.                                       This Agreement shall terminate as of
December 17, 2010 in the event that the Company has not received payment from
the Investor of the full amount of the purchase price for the Shares being
purchased; provided, that the termination of this Agreement shall not relieve
the Investor from any liability arising out of its failure to perform its
obligations hereunder.

 

6.                                       This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of California,
without giving effect to the principles of conflicts of law.  This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other party.

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

--------------------------------------------------------------------------------


 

 

Name of Investor:

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Tax ID No.:

 

 

 

 

Contact Name:

 

 

 

 

Telephone:

 

 

 

 

Name in which book-entry should be made (if
different):

 

 

 

 

 

 

 

DWAC Instructions:

 

 

 

 

 

 

 

DTC Participant Code:

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

MOSYS, INC.

 

 

 

 

 

By:

 

 

 

Name: James W. Sullivan

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Investor

 

Number of Shares

 

Aggregate Purchase
Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 